Name: Commission Regulation (EEC) No 2835/84 of 8 October 1984 on the supply of a consignment of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10 . 84 Official Journal of the European Communities No L 268/9 COMMISSION REGULATION (EEC) No 2835/84 of 8 October 1984 on the supply of a consignment of skimmed-milk powder as food aid aid (4), as amended by Regulation (EEC) No 1886/83 (  *) ; whereas, in particular, the time limits and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European . Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (J), Whereas, under the food-aid programme adopted by the Council Regulation specified in the Annex, Lesotho has submitted a request for the supply of the quantities of skimmed-milk powder set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (') OJ No L 124, 11 . 5 . 1984, p. 1 . (-) OJ No L 142, 1 . 6 . 1983 , p. 1 . 0 OJ 'No L 187, 12 . 7 . 1983 , p. 29 . 9 . 10 . 84No L 268/ 10 Official Journal of the European Communities ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 20 July 1984 2. Recipient 3 . Country of destination | Lesotho 4. Stage and place of delivery Free at destination Durban in transit to Lesotho 5. Representative of the recipient (2) Maseru, Prime Minister's Office, Food Management Unit, PO box 527 6. Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Intervention stock Entry into intervention stock after 1 August 1984 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings o'n the packaging  12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. ( 2) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required .